Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                              CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                         INJUNCTIVE RELIEF SOUGHT


  BAYSHORE HOTEL LLC,
  a Florida Limited Liability Company,
  d/b/a THE FORTUNA HOTEL

        Defendant(s).
  ____________________________________/

                                           COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues BAYSHORE HOTEL LLC, a Florida Limited Liability

  Company, d/b/a THE FORTUNA HOTEL (“Defendant”), for declaratory and injunctive relief,

  attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert fees)

  pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”)

  and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Confidential Settlement Agreement and General Release (copy attached as Exhibit A)

  reached in the case of HOWARD COHAN v. BAYSHORE HOTEL LLC, 0:18-cv-61857-FAM

  (S.D. Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim of

  discrimination caused by certain barriers encountered by Plaintiff on Defendant’s property that
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 2 of 15




  prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

  violation of Title III of the Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 350 N Birch Rd, Fort Lauderdale,

  Florida 33304 (“Premises”), and is the owner of the improvements where Premises is located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  State of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 3 of 15




  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      On May 5, 2018, Plaintiff visited Defendant’s Premises. At the time of Plaintiff’s

  visit to the Premises on May 5, 2018, Plaintiff required the use of fully accessible and properly

  marked parking for individuals with disabilities, safe and unobstructed access to the pool and pool

  area and fully accessible paths of travel throughout the facility. Plaintiff personally visited the

  Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within the Premises, even though he was a “bona fide patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.     On or about August 10, 2018, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. BAYSHORE HOTEL LLC, 0:18-CV-61857-RAM (S.D. Fla.)

         11.     On or about October 17, 2018, Plaintiff’s suit was dismissed upon filing a

  Stipulation of Dismissal to the U.S. District Court that the parties had settled.

         12.     In connection with said dismissal, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement and General Release (Exhibit A) on or about October 11, 2018.

         13.     The Confidential Settlement Agreement and General Release required Defendant

  to complete all modifications to the Premises by on or about June 11, 2019.

         14.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Confidential Settlement Agreement and General Release and

  Defendant has failed to give notice of any reasons or documentation for non-compliance.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 4 of 15




         15.     Plaintiff again personally visited Defendant’s Premises on October 22, 2020 and

  January 14, 2021 (and prior to instituting this action).

         16.     Plaintiff required the use of safe and unobstructed access to the pool and pool area

  and fully accessible and properly marked parking for individuals with disabilities. Plaintiff was

  denied full and equal access and full and equal enjoyment of the facilities, services, goods, and

  amenities within the Premises, even though he was a “bona fide patron”.

         17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         18.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         21.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 5 of 15




  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         24.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 6 of 15




  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 7 of 15




                   the United States billions of dollars in unnecessary expenses resulting from

                   dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

          26.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 8 of 15




          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

          32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Pool Area

                a. Failure to provide a means of entry at the pool as required for persons with a

                   disability such as a pool lift chair, sloped entry, transfer wall or transfer platform in

                   violation of 2010 ADAAG §§ 242, 242.1, 242.2 and 1009.

          Parking

                b. Failure to provide parking for individuals with disabilities in violation of 2010

                   ADAAG §§ 208 and 208.1.

                c. Failure to provide van disabled parking spaces as required in violation of 2010

                   ADAAG §§ 208, 208.1, and 208.2.4.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 9 of 15




                d. Failure to provide sign(s) for disabled parking or van disabled parking in violation

                   of 2010 ADAAG §§ 502 and 502.6.

          33.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 32 herein.

          34.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          35.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

          36.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and was occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

          37.      To the extent the Premises, or portions thereof, was constructed for occupancy after

  January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation to

  design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

          38.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 10 of 15




         39.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         40.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

  ADAAG standards.

         41.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by
                  Defendant is in violation of the ADA;
               2. That this Court enter an Order requiring Defendant to alter its facilities to make
                  them accessible to and usable by individuals with disabilities to the full extent
                  required by Title III of the ADA;
               3. That this Court enter an Order directing the Defendant to evaluate and neutralize
                  its policies, practices and procedures toward persons with disabilities, for such
                  reasonable time so as to allow the Defendant to undertake and complete corrective
                  procedures to Premises;
               4. That this Court award reasonable attorney’s fees, all costs (including, but not
                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
                  and,
               5. That this Court award such other and further relief as it may deem necessary, just
                  and proper.




                                            COUNT II
                                       BREACH OF CONTRACT

         39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 11 of 15




         40.      On or about October 11, 2018, Plaintiff and Defendant entered into a Confidential

  Settlement Agreement and General Release. (Exhibit A). Through this Confidential Settlement

  Agreement, Defendant agreed to make modifications to Defendant’s Premises as outlined in the

  agreement. The Confidential Settlement Agreement and General Release required Defendant to

  complete all modifications to the Premises by on or about June 11, 2019.

         41.      Plaintiff has performed all conditions precedent to be performed by him under the

  Confidential Settlement Agreement.

         42.      Since June 11, 2019, Defendant has failed to complete the modifications promised

  in the Confidential Settlement Agreement. Specifically, Defendant has failed to perform the

  following agreed upon modifications pursuant to the Settlement Agreement:

         Parking/Exterior

               1. Install asphalt overlay to re-grade the slope of the disabled parking space north side

                  of building to secure max 1:48 (2.1%) slope (in all directions). Once re-graded, re-

                  stripe space to FDOT code (as currently). Space to be 12 feet wide and access aisle

                  to be 5 feet wide. Maintain compliant disabled parking sign.

               2. In order to provide wheelchair access to the main west lobby entrance (sliding door)

                  conduct the following modifications:

                      a. Install a 60-inch-wide by 60-inch-deep level concrete landing at the base of

                          the door (max ½ inch threshold at base of sliding door).

                      b. Install a 60-inch-wide curb ramp on west side of landing. Curb ramp to run

                          in east/west direction at max 1:12 (8.33%) slope and have flared sides at

                          max 1:12 (8.33%) slope.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 12 of 15




           3. Install railing or large potted plants under stairs to provide cane detection for

                persons with vision impairments.

        West Pool

           4. Modify the pool shower to have a secondary showerhead at max 48 inches above

                floor. Shower controls to be push activated as currently for main shower.


        East Pool

           5. Install Modify the pool shower to have a secondary showerhead at max 48 inches

                above floor. Shower controls to be lever activated as currently for main shower.

           6. Install signage at pool area that directs persons with disabilities to the west (main)

                accessible pool where there is a pool lift to service persons with disabilities.

                Signage to have minimum 1-inch block lettering, color contrasted background and

                include the symbol of accessibility.

           7. Install signage on wall (north of vending machine) that informs guest to contact the

                front desk with any needed assistance with vending machine. Signage to have

                minimum 5/8- inch block lettering and color contrasted background.

        Lobby

           8. Install signage on wall adjacent to front desk that informs persons with disabilities

                to ask staff for any needed assistance. Signage to also inform persons with

                disabilities to the availability of sight and sound kits and TTY terminal for guests.

                Signage to have minimum 5/8-inch block lettering, color contrasted background

                and display the TTY key board pictorial.


        Accessible Guest Room
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 13 of 15




           9. The current dedicate accessible guest room is being used as the hotel office. As

              such, in order to secure compliance, modify the room (and path of travel to the

              room) as follows:

                  a. Re-grade the slope of the curb ramp south of lobby (that leads to south door

                     to room) to max 1:12 (8.33%) slope. Currently 10.0% slope.

                  b. Remove the staff only signage from south door.

                  c. Install Braille room identification signage with raised lettering and the

                     symbol of accessibility to identify room number and that the room is the

                     dedicated accessible room. Signage to be on wall (latch side of door) at 60

                     inches to the centerline of the sign above floor.

                  d. Install a doorbell on the exterior side of door at max 48 inches above floor.

                     Doorbell to ring in audio and strobe. Strobe to be mounted on wall 6 inches

                     below ceiling or 80 inches above floor.

                  e. Remove the cabinets from the east side of the room as they are encroaching

                     on the maneuvering space on the pull side of the bathroom door.

                  f. Install a microwave on counter top as current microwave is above max 48

                     inches from floor.

                  g. Modify the stove top controls to push control. Current controls require tight

                     pinching, grasping (twisting) to operate.

                  h. Install pull type handle (hardware) on refrigerator door to provide accessible

                     hardware.

                  i. Lower the height of the mirror above sink in bathroom to max 40 inches

                     above floor to bottom reflective edge of mirror.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 14 of 15




                      j. Install a handheld showerhead with 60-inch hose mounted on sliding wand

                          at max 48 inches above floor.

                      k. Install a 42-inch side grab bar and 36-inch rear grab bar to service toilet.

                          Grab bars to be at 33 to 36 inches above floor (top of bar).

                      l. Relocate the toilet paper dispenser to max 7 to 9 inches from front rim of

                          toilet to centerline of roll.

                      m. Modify the height of the toilet to max 17 to 19 inches above floor to top of

                          seat.

                      n. Install grab bars in the accessible roll-in-shower.

                      o. Install a wall mounted folding shower seat in accessible roll-in-shower.

         43.      Plaintiff has been damaged by the Defendant’s breach of the Confidential

  Settlement Agreement. Specifically, Plaintiff has had to retain the services of the undersigned

  attorney to pursue this action for breach of contract.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Defendant has failed to comply with the Confidential
                  Settlement Agreement and General Release;
               2. That this Court enter an Order requiring Defendant to alter its facilities to make
                  them accessible to and usable by individuals with disabilities to the full extent
                  required by Title III of the ADA;
               3. That this Court award reasonable attorney’s fees, all costs (including, but not
                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff
                  and as provided in the Confidential Settlement Agreement and General Release;
                  and,
               4. That this Court award such other and further relief as it may deem necessary, just
                  and proper.
Case 0:21-cv-60712-RAR Document 1 Entered on FLSD Docket 04/01/2021 Page 15 of 15




        Dated April 1, 2021.

                               Sconzo Law Office, P.A.
                               3825 PGA Boulevard, Suite 207
                               Palm Beach Gardens, FL 33410
                               Telephone: (561) 729-0940
                               Facsimile: (561) 491-9459

                               By: /s/ Gregory S. Sconzo
                               GREGORY S. SCONZO, ESQUIRE
                               Florida Bar No.: 0105553
                               Primary Email: greg@sconzolawoffice.com
                               Secondary Email: alexa@sconzolawoffice.com
